Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 10 May 1783
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Head Qrs Newburgh 10th May 1783
                  
                  It must, my dear Count, have been a pleasing event to you, to have landed on your native shore, crowned with Laurels after a perilous passage and the hazard of being taken—and to have received as I am perswaded you must have done the Smiles of a wise & generous Prince.  On these happy events I sincerely congratulate you.
                  To the generous aids of your Nation, & the bravery of its Sons, is to be ascribed in a very great degree that Independence for which we have fought, and after a severe conflict of more than Seven years, have obtained.  The first wish of my heart is to pay the tribute of respect to a Country to which, from Public and private considerations, I feel myself bound by the most Affectionate Ties.  but whether circumstances will place it in my power to gratify these wishes is beyond my present ken—To meet you in France would be one of my greatest Inducements to go thither.
                  Since the ratification of the Preliminary Articles, every thing in this Country has assumed an appearance of tranquillity—The British Forces however, still continue in New York; nor am I able at this moment, to fix any epoch for their departure—General Carleton with whom I have had a conference on this business (at Dobbs’s Ferry) says, that every exertion is making on his part for this purpose, and that he has already sent off for Hallefax & other parts of Nova Scotia, at least 6000 Refugees or Loyalists—and that it is his wish to withdraw his Troops from the United States as soon as possible, as the expence of keeping them there is considerable.  In the mean time we are looking anxiously for the definitive Treaty wch alone can give perfect satisfaction, by removing doubts, difficulties & delays.  My best wishes will ever attend you—with great consideration & respect I am Sir Yr Most Obedt and Most Hble Servt
                  
                     Go: Washington
                  
               